Per Curiam:

The court adheres to its ruling in the case of The State, ex rel., v. Branine, ante, p. 795, and since the questions involved in the present case are. political and moral in their nature, and the wrongs complained of are of a kind for which the courts are not authorized to grant .relief, the judgment of the district court dismissing the action and denying the injunction must be affirmed. The court refrains from the expression of any opinion respecting the regularity or irregularity of the conduct of any political faction or organization.
Johnston, C. J., Bukch, ' Mason, and Porter, JJ., concurring.